FILED
                            NOT FOR PUBLICATION                             MAR 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEAN L. CERO,                                    No. 10-17866

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02086-PMP-
                                                 LRL
  v.

COMMISSIONER OF SOCIAL                           MEMORANDUM *
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                     Argued and Submitted February 17, 2012
                            San Francisco, California

Before: HUG, B. FLETCHER, and PAEZ, Circuit Judges.

       Appellant Dean L. Cero appeals the district court’s judgment upholding the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. He alleges that Parkinson’s

disease prevented him from working since February 1, 2001. The Administrative


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Law Judge (“ALJ”) found that Cero was severely impaired but did not meet or

equal any condition listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ

concluded that Cero could perform his past relevant sedentary work through his

date last insured of September 30, 2002, and therefore denied him disability

benefits. We review de novo a district court’s judgment upholding the denial of

social security benefits, see Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007), and

we reverse and remand for further proceedings.

      The ALJ erred when he failed to provide “clear and convincing” reasons for

rejecting the uncontroverted opinions of Cero’s two treating physicians, Dr. Albert

Michelbach and Dr. Charles Bernick. See Orn, 495 F.3d at 632. Notably, the ALJ

failed to even mention Dr. Bernick’s opinion. “By disregarding [this] opinion[]

and making contrary findings, he effectively rejected [it.] His failure to offer

reasons for doing so was legal error.” Smolen v. Chater, 80 F.3d 1273, 1286 (9th

Cir. 1996).

      As for Dr. Michelbach, the ALJ labeled his opinion “vague,” “ambiguous,”

and “pure patient advocacy,” but failed to cite any evidence to support these

assertions. Additionally, the ALJ concluded that Dr. Michelbach’s opinion was

“speculative” on the basis that “there is absolutely no objective medical evidence

existing before September 30, 2002, of a disabling condition of any kind, and no


                                           2
evidence, whatsoever, that it was Parkinson’s disease that had caused the

claimant’s symptoms as they were reported prior to that date.” Such conclusory

statements, however, fall short of a “clear and convincing” reason to ignore a

treating doctor’s opinion. See Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)

(holding that ALJ did not give “clear and convincing” reasons for rejecting treating

physician’s opinion where the ALJ “merely states that the objective factors point

toward an adverse conclusion and makes no effort to relate any of these objective

factors to any of the specific medical opinions and findings he rejects”).

      Because the ALJ failed to provide legally sufficient reasons for rejecting the

opinions of Cero’s treating physicians, we credit the evidence as true. See Benecke

v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004). Although these opinions do not

unequivocally establish that Cero met or equaled the listing for Parkinson’s disease

before his last insured date, 20 C.F.R. Part 404, Subpt. P, App. 1, § 11.06, they

indicate that Cero began suffering from some symptoms of Parkinson’s disease in

2001 and 2002. What the record fails to resolve, however, is whether Cero’s

symptoms either satisfied the listing criteria, or otherwise constituted a “disability”

under the Social Security Act, during the period of his insured status.

      We have previously held that “[i]f the ‘medical evidence is not definite

concerning the onset date and medical inferences need to be made, [Social Security


                                           3
Regulation] 83-20 requires the administrative law judge to call upon the services of

a medical advisor and to obtain all evidence which is available to make the

determination.’” Armstrong v. Comm’r of Soc. Sec. Admin., 160 F.3d 587, 590

(9th Cir. 1998) (quoting DeLorme v. Sullivan, 924 F.2d 841, 848 (9th Cir. 1991)).

In this case, because the onset date of Cero’s disability is uncertain, the ALJ has a

duty to call a medical expert to assist in determining this date. The ALJ also has a

duty to “fully and fairly develop the record” by gathering any additional medical

evidence concerning onset. See id.; Smolen, 80 F.3d at 1288.1

      Further proceedings are necessary to address these outstanding issues before

a determination of disability can be made. Cf. Smolen, 80 F.3d at 1292.

Accordingly, we reverse the district court’s judgment and direct that this case be

remanded to the ALJ with instructions to fully credit the opinions of Drs.

Michelbach and Bernick, to develop the record with available evidence, and to

review the evidence of the onset of disability with the assistance of a medical

advisor.

      REVERSED and REMANDED for further proceedings.


      1
         Thus, if the ALJ “need[s] to know the basis of [Dr. Michelbach and
Bernick’s] opinions in order to evaluate them, he [has] a duty to conduct an
appropriate inquiry, for example, by subpoenaing the physicians or submitting
further questions to them.” Smolen, 80 F.3d at 1288. Or if Cero has additional
medical evidence regarding onset, the ALJ must permit him to augment the record.

                                           4